Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2008 Date of Reporting Period: 09/30/2008 Item 1. Schedule of Investments. Schedule of Investments (UNAUDITED) Nicholas Money Market Fund, Inc. AS OF: 09/30/2008 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 100.20% $1,200,000 ABN AMRO North America Finance, Inc. 10/01/2008 2.44% $ 1,200,000 1,000,000 ABN AMRO North America Finance, Inc. 10/01/2008 2.44% 1,000,000 1,250,000 John Deere Capital Corporation 10/01/2008 2.16% 1,250,000 1,000,000 American Express Credit Corporation 10/02/2008 2.44% 999,933 500,000 Barclays U.S. Funding Corp. 10/02/2008 2.81% 499,961 300,000 Barclays U.S. Funding Corp. 10/02/2008 2.60% 299,979 1,250,000 American Express Credit Corporation 10/03/2008 2.58% 1,249,825 500,000 ANZ National (International) Ltd. 10/03/2008 2.58% 499,930 500,000 AT&T Inc. 10/06/2008 2.31% 499,843 1,285,000 Coca-Cola Enterprise Finance LT1 Commandite S.C.A. 10/06/2008 2.39% 1,284,581 580,000 Coca-Cola Enterprise Finance LT1 Commandite S.C.A. 10/06/2008 2.39% 579,811 260,000 Coca-Cola Enterprise Finance LT1 Commandite S.C.A. 10/06/2008 2.39% 259,915 535,000 Prudential Financial, Inc. 10/07/2008 2.80% 534,755 500,000 Verizon Communications Inc. 10/07/2008 2.61% 499,786 180,000 Walt Disney Company (The) 10/07/2008 2.06% 179,939 1,000,000 American Express Credit Corporation 10/08/2008 2.69% 999,486 1,250,000 State Street Corporation 10/09/2008 2.56% 1,249,292 985,000 Prudential Financial, Inc. 10/10/2008 2.85% 984,310 1,000,000 Prudential plc 10/10/2008 2.72% 999,333 2,445,000 Wisconsin Electric Power Company 10/10/2008 3.05% 2,443,166 890,000 HSBC Finance Corporation 10/14/2008 2.66% 889,161 775,000 John Deere Capital Corporation 10/14/2008 2.17% 774,404 725,000 Toyota Motor Credit Corporation 10/14/2008 2.57% 724,340 1,000,000 Australia and New Zealand Banking Group Ltd. 10/15/2008 2.73% 998,957 1,250,000 Marshall & Ilsley Corporation 10/15/2008 2.67% 1,248,722 1,000,000 Goldman Sachs Group, Inc. (The) 10/16/2008 2.32% 999,050 400,000 John Deere Capital Corporation 10/16/2008 2.34% 399,617 2,000,000 Danaher Corporation 10/17/2008 2.29% 1,998,000 800,000 General Electric Capital Corporation 10/17/2008 2.34% 799,182 750,000 Wells Fargo & Company 10/17/2008 2.34% 749,233 1,000,000 John Deere Capital Corporation 10/20/2008 2.14% 998,892 1,250,000 Marshall & Ilsley Corporation 10/20/2008 2.67% 1,248,265 1,000,000 JPMorgan Chase & Co. 10/21/2008 2.69% 998,533 1,230,000 Nestle Capital Corporation 10/22/2008 2.19% 1,228,457 1,150,000 Verizon Communications Inc. 10/22/2008 4.58% 1,146,981 500,000 AT&T Inc. 10/23/2008 2.24% 499,328 1,325,000 Novartis Finance Corporation 10/23/2008 2.27% 1,323,194 800,000 Wells Fargo & Company 10/23/2008 2.34% 798,876 760,000 American Express Credit Corporation 10/24/2008 2.65% 758,738 1,115,000 State Street Corporation 10/24/2008 2.54% 1,113,219 775,000 General Electric Capital Corporation 10/27/2008 2.37% 773,696 685,000 JPMorgan Chase & Co. 10/27/2008 2.55% 683,763 915,000 HSBC Finance Corporation 10/28/2008 2.66% 913,209 1,500,000 Verizon Communications Inc. 10/28/2008 4.33% 1,495,219 485,000 General Electric Capital Corporation 10/29/2008 2.37% 484,121 800,000 Toyota Motor Credit Corporation 10/29/2008 2.39% 798,538 770,000 General Electric Capital Corporation 10/30/2008 2.57% 768,437 1,340,000 Parker-Hannifin Corporation 10/30/2008 2.18% 1,337,679 1,250,000 Procter & Gamble International Funding S.C.A. 10/31/2008 2.19% 1,247,760 1,050,000 Toyota Motor Credit Corporation 11/03/2008 2.58% 1,047,565 1,250,000 BNP Paribas Finance Inc. 11/04/2008 2.74% 1,246,830 500,000 American Honda Finance Corporation 11/05/2008 2.24% 498,931 2,500,000 Wal-Mart Stores, Inc. 11/05/2008 2.03% 2,495,139 1,200,000 Marshall & Ilsley Corporation 11/06/2008 2.84% 1,196,652 495,000 Procter & Gamble International Funding S.C.A. 11/07/2008 2.19% 493,906 1,000,000 State Street Corporation 11/07/2008 2.57% 997,410 850,000 E.I. du Pont de Nemours and Company 11/10/2008 2.15% 847,998 1,225,000 Nestle Capital Corporation 11/10/2008 2.17% 1,222,101 1,000,000 JPMorgan Chase & Co. 11/12/2008 2.46% 997,177 1,000,000 Nestle Capital Corporation 11/12/2008 2.19% 997,492 700,000 Toyota Motor Credit Corporation 11/13/2008 2.58% 697,884 1,035,000 E.I. du Pont de Nemours and Company 11/14/2008 2.19% 1,032,280 500,000 Procter & Gamble International Funding S.C.A. 11/14/2008 2.18% 498,692 500,000 Wells Fargo & Company 11/17/2008 2.64% 498,309 1,000,000 Walt Disney Company (The) 11/18/2008 2.06% 997,307 1,485,000 AT&T Inc. 11/19/2008 2.24% 1,480,553 635,000 Toyota Motor Credit Corporation 11/19/2008 2.58% 632,813 1,000,000 Coca-Cola Company (The) 11/20/2008 2.34% 996,806 990,000 Novartis Finance Corporation 11/21/2008 2.23% 986,928 1,250,000 Wells Fargo & Company 11/21/2008 2.58% 1,245,520 250,000 General Electric Capital Corporation 11/24/2008 2.63% 249,036 255,000 General Electric Capital Corporation 11/25/2008 2.63% 253,999 1,300,000 Chevron Corporation 12/02/2008 3.01% 1,293,395 1,275,000 Chevron Corporation 12/04/2008 3.01% 1,268,313 1,510,000 American Honda Finance Corporation 12/08/2008 2.24% 1,503,725 705,000 American Honda Finance Corporation 12/10/2008 2.24% 701,984 3,000,000 BASF SE 12/17/2008 2.70% 2,982,996 1,030,000 Procter & Gamble International Funding S.C.A. 12/19/2008 2.24% 1,025,027 2,500,000 Pfizer Inc. 01/30/2009 2.46% 2,479,833 TOTAL Commercial Paper (COST: $78,578,017) 78,578,017 VARIABLE RATE SECURITIES 0.02% 16,761 American Family Financial Services, Inc. 10/01/2008 2.26% (COST: $16,761) 16,761 TOTAL SECURITY HOLDINGS 100.22% (COST: $78,594,778) 78,594,778 LIABILITIES, NET OF OTHER ASSETS (0.22)% (173,953) TOTAL NET ASSETS $78,420,825 % OF NET ASSETS * NON-INCOME PRODUCING As of September 30, 2008, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs 78,594,778 Level 3 - Significant Unobservable Inputs Total $78,594,778 $ *Other financial instruments include futures, forwards and swap contracts. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/21/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/21/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/21/2008
